UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4891


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SCOTT DELL GUSTIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00172-BO-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Woodward Webb, THE EDMISTEN & WEBB LAW FIRM, Raleigh,
North Carolina, for Appellant. George E.B. Holding, United
States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott       Dell    Gustin   appeals    from        his   conviction    for

assault on another inmate.               On appeal, Gustin argues that the

evidence was insufficient to support his conviction.                        We affirm.

            A    defendant        challenging       the        sufficiency     of   the

evidence faces a heavy burden.                United States v. Beidler, 110

F.3d   1064,     1067    (4th    Cir.    1997).      “[A]n        appellate    court’s

reversal of a conviction on grounds of insufficient evidence

should be confined to cases where the prosecution’s failure is

clear.”     United States v. Jones, 735 F.2d 785, 791 (4th Cir.

1984).     A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.                           Glasser v.

United States, 315 U.S. 60, 80 (1942).                    In determining whether

the evidence in the record is substantial, this court views the

evidence    in   the     light    most   favorable        to    the   Government    and

inquires whether there is evidence that a reasonable finder of

fact   could     accept    as    adequate     and   sufficient         to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).                             In

evaluating the sufficiency of the evidence, this court does not

review the credibility of the witnesses and assumes that the

jury resolved all contradictions in the testimony in favor of

the Government.         United States v. Romer, 148 F.3d 359, 364 (4th

Cir. 1998).

                                          2
          At trial, all the eyewitnesses, including the victim,

identified    Gustin   as   the    perpetrator.        In   addition,      another

witness testified that Gustin later admitted that he had beaten

the victim.      Gustin’s claim of insufficient evidence rests on

inconsistencies as to the length of the beating, the amount of

blood involved, and whether Gustin was able to conceal or remove

evidence, as well as testimony that Gustin did not have any

blood on him.      While Gustin asserts that that this “mosaic of

unreliable    evidence”     was   inadequate     to   support      a   finding    of

guilt   beyond    a    reasonable       doubt,   we    do    not       review    the

credibility of witnesses, and we assume the jury resolved all

contradictions in the testimony in favor of the Government.                     See

Romer, 148 F.3d at 364.             In fact, Gustin pointed out these

inconsistencies to the jury, and we will not overturn the jury’s

decision to credit the multiple identifications of Gustin.                        We

therefore conclude that there was sufficient evidence to support

the convictions.

          We therefore affirm Gustin’s conviction.                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials     before    the     court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        3